Citation Nr: 1118759	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, rated 60 percent disabling from November 3, 2005 to February 19, 2010.

Entitlement to a higher rating for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis rated 30 percent disabling from February 19, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from July 1968 to May 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in pertinent part granting service connection for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, but assigning a noncompensable initial rating for the disorder.  The Veteran appealed that initial adjudication, and the Board in December 2009 remanded the issue for further development.  The Huntington, West Virginia, RO by a June 2010 rating action granted initial evaluations for the service-connected lung disease of 60 percent for the interval from November 3, 2006, through February 18, 2010, and of 30 percent for the interval beginning February 19, 2010.  

The Board notes that the Veteran in a June 2010 submission had requested reconsideration of a reduction in rating for his service-connected restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis.  However, there was no actual reduction at issue in this case, as the Veteran was granted staged initial ratings for that disorder, with both a higher initial rating for a first interval and a lower initial rating for a subsequent interval.  Those stages of rating associated with the initial rating claim were assigned during the pendency of the appeal of the initial rating assigned, and were granted simultaneously by the Huntington, West Virginia, RO in its June 2010 rating action.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability); but see Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Additionally, the Board may not grant reconsideration of an RO decision; Board reconsideration is reserved for prior Board decisions.  See 38 C.F.R. §§ 19.4, 20.101 (2010) (Board as a body of appellate jurisdiction); 38 C.F.R. § 19.11, 20.1000-20.1003 (2010) (process and procedures for reconsideration of Board decisions).  In this case, the Board addresses whether higher initial ratings are warranted than those assigned by the RO in its June 2011 rating action.  
The ratings assigned are based on technical medical findings to suit substantially numerically-based pulmonary function test (PFT) criteria for disability ratings assigned, pursuant to the applicable diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  Also as noted below, the Veteran's objections in his June 2010 statement concerning an obstructive respiratory condition with associated cough and need for bronchodilators or inhalers are beyond the scope of this adjudication, because the Veteran is service connected for a restrictive lung disease, not for his more recently acquired obstructive lung disease.  This claim of entitlement to service connection for an obstructive lung disease is referred to the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  For the rating interval from November 3, 2005, through February 18, 2010, the Veteran's restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis resulted in forced vital capacity (FVC) of between 50 and 64 percent of predicted FVC.  During that interval, there was no showing of diffusion capacity of carbon dioxide by single breath method (DLCO (SB)) of less than 40 percent of predicted, or of maximum exercise capacity of less  than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Cor pulmonale, pulmonary hypertension, and requiring of outpatient oxygen therapy were also not then present.  During that interval, there were no lesser intervals of greater disability resulting in FVC of less than 50 percent of predicted FVC, or DLCO (SB) shown to be less than 40 percent of predicted, or maximum exercise capacity shown to be less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale, or pulmonary hypertension, or requiring outpatient oxygen therapy.  

2.  For the rating interval beginning February 19, 2010, the Veteran's restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis resulted in FVC of between 65 and 74 percent of predicted FVC.  During that interval, there was no showing of diffusion capacity of carbon dioxide by single breath method (DLCO (SB)) of less than 56 percent of predicted, or of maximum exercise capacity of less  than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Cor pulmonale, pulmonary hypertension, and requiring of outpatient oxygen therapy were also not then present.  During that interval, there were no lesser intervals of greater disability resulting in FVC of less than 65 percent of predicted FVC, or DLCO (SB) shown to be less than 56 percent of predicted, or maximum exercise capacity shown to be less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale, or pulmonary hypertension, or requiring outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  For the rating interval from November 3, 2005, through February 18, 2010, and for any lesser interval during that interval, the criteria for a disability rating above the 60 percent assigned for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).

2.  For the rating interval beginning February 19, 2010, and for any lesser interval during that interval, the criteria for a disability rating above the 30 percent assigned for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran was afforded a VCAA notice letter in April 2007 specifically addressing the initial rating to be assigned for the Veteran's restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, with that notice responsive to the Veteran's notice of disagreement with the noncompensable rating first assigned with service connection.  The Veteran's initial rating claim for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis was thereafter readjudicated including by an SOC as well as by the June 2010 rating action of the Huntington, West Virginia, RO granting the higher initial disability ratings the subject of this appeal, and a June 2010 SSOC issued by the Appeals Management Center (AMC) denying still higher initial evaluations.  

The April 2007 VCAA letter informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice of the bases of assigning higher ratings for interstitial lung disease was afforded the Veteran including by the issued May 2007 SOC and June 2010 SSOC. The VCAA letter provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, though it did not inform of specific rating criteria.  These issued documents, taken together, are sufficient notice in this case because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all rating criteria potentially applicable.  Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records.  Service records were also associated with the claims file.  The RO also informed the Veteran, including in the appealed rating action, subsequent rating action, and by SOC and SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his claim.  

Although the Board recognizes that a disability such as the Veteran's restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis may alter in its severity over time, as was in evidence over the rating interval in this case, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression as pertaining to the disorder is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim.  Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication.  In addition, the Veteran has not submitted any statement indicating that the disability at issue has increased in severity since the recent VA examination for compensation purposes in February 2010, and the record does not otherwise objectively reflect a rating-altering change in severity of disability following that VA examination. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded VA examinations to address restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis in May 2006 and February 2010.  These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently with issuance of the June 2010 rating decision and June 2010 SSOC.  These examinations, taken together with records of VA and private treatment, as well as other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As discussed infra, findings of respiratory function at these examinations were consistent with contemporaneous findings in VA and private treatment records, and were also consistent with the trend in respiratory functioning beginning prior to the rating period and continuing to the present time.  Further, the examination reports addressed both the medical findings upon current examination and the Veteran's history.  

The Veteran in a June 2010 statement received in July 2010, raised arguments concerning the adequacy of the most recent VA examination in February 2010.  Specifically, the Veteran asserted that he had been on steroids for his breathing at the time of the examination, but he was no longer on those medications and hence had additional difficulty breathing.  He added that he had to use inhalers to breathe.  Regarding these assertions, the Board notes that the use of respiratory steroids to control the Veteran's recently developed obstructive lung disease, with associated coughing and acute breathing difficulties, is not the subject of the present appeal because the Veteran is service connected for his restrictive lung disease but not his obstructive lung disease.  Thus, difficulties the Veteran may experience due to his not taking certain medications for his obstructive lung disease or his necessity to take other medications for his obstructive lung disease are ultimately not material to the present adjudication.  The FVC by which the Veteran's restrictive lung disease is measured is measured either pre-bronchodilator or post-bronchodilator, whichever is greater, precisely to allow for the effect of medication on lung function.  38 C.F.R. § 4.96(d)(5),(6), 4.97, Diagnostic Code 6833 (2010). 

The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating the restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than those assigned herein for the initial rating period the subject of the Board's adjudication.  Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record.  The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has not indicated the existence of additional pertinent evidence not already obtained.  The Veteran did submit an additional statement and evidence in July 2010, but waived RO consideration of this evidence prior to Board adjudication of his appealed claim.  In light of the adequacy of the evidentiary record, the case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Board also finds that development requested by the Board in its December 2009 remand have been substantially fulfilled.  The Board in December 2009 remanded the issue for a more contemporaneous VA examination to address the extent of the Veteran's service-connected lung disorder, to be followed by readjudication of the case and issuance of an SSOC.  This was accomplished with a VA examination in February 2010, followed by with issuance of a June 2010 rating action (granting a 60 percent disability evaluation from November 3, 2005, and a 30 percent disability evaluation from February 19, 2010) as well as issuance of a June 2010 SSOC.  Only substantial, and not strict, compliance with the terms of Board remands is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.


II.  Claim for Higher Initial Ratings  for Restrictive Pulmonary Disease with Interstitial Fibrosis and Biopsy of Necrotizing Granulomatosis
 
Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2010).

In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board has been directed to consider only those factors contained wholly within the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis.  Fenderson v. West, 12 Vet. App 119 (1999).  

Lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service-connected lung disease is here rated based on the primary lung disability, interstitial lung disease including that diagnosed as asbestosis.  While necrotizing granulomatosis has also been identified, this has not been shown in the record to contribute additional or distinct disability, and hence is not found to be a basis of an additional or separate disability rating.  Similarly, while the record reflects that the Veteran's lung disease may have some rheumatoid component, this is nonetheless in the nature of a restrictive disorder, with the service-connected disorder thus still appropriately rated as a restrictive condition, characterized as an interstitial lung disease for rating purposes.  To the extent the Veteran has also recently been shown to have developed an obstructive lung condition responsive to bronchodilator, that distinct obstructive condition has not been service connected and is not the subject of the present appeal. 

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. The Board finds that rating the Veteran's service-connected lung disorder based on interstitial lung disease criteria is appropriate based on the primary conditions identified by examiners as restrictive, inclusive of interstitial fibrosis and necrotizing granulomatosis as determined by biopsy.  Under this formula, applicable rating criteria are as follows:  

The maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.

A 10 percent rating is assigned for FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 66-80 percent predicted. 

38 C.F.R. § 4.97, Diagnostic Code 6833.

Where, as in this case, at the February 2010 examination, the DLCO (SB) is not available and the examiner provides a valid reason why this was not obtained, the rating is to be based on the alternative rating method, which here is FVC.   38 C.F.R. § 4.96(d)(2) (2010).  The Board has herein also not assigned higher disability ratings based on DLCO (SB) for other intervals of initial rating (prior to February 19, 2010) because the criteria for a higher rating based on DLCO (SB) have not been met upon testing.   

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal. 38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre- bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F..R. § 4.96(d)(5) and (6) (2010).  In this case, PFTs early in the rating period showed the same or worse respiratory functioning post-bronchodilator, but later in the rating period, including as reflected in the February 2010 examination findings, the development of an obstructive lung disease component resulted in improved lung function post-bronchodilator.  Hence, in this case, for any applicable PFT considered, the better lung functioning, whether pre-bronchodilator or post-bronchodilator, was considered for rating purposes, pursuant to 38 C.F.R. §  4.96(d).  

The Veteran underwent a private hospitalization and right open lung biopsy in November 1991 for a history of Lyme disease with a three-year history of joint pains, fatigue, and progressive dyspnea on exertion with deteriorating pulmonary function as shown by pulmonary function tests (PFTs).  The Veteran worked for a power company as a troubleshooter, but had been disabled since May 1991.  Examiners noted a history of bronchopneumonia in January 1991.  The lung biopsy confirmed the presence of bilateral interstitial infiltrates and establishing the presence of multiple small granulomatas.  A pathology report revealed pulmonary  tissue distorted by granulomatous inflammation, with larger granulomatous regions exhibiting necrosis.  A supplemental pathology report included an opinion that the granulomatas were part of an infectious granulomatous process.  However, special stains for acid fast bacteria and fungal elements were negative.

A November 1991 letter from a private treating physician, C. W., informs that the Veteran was diagnosed with Lyme disease in March 1990, and then had a markedly positive rheumatoid factor.  The physician noted that due to the Veteran's shortness of breath any physical activity would be very difficult, and due to the Veteran's rheumatoid arthritis, particularly in his fingers, handling objects would be extremely difficult.  The physician added that the degree of functional limitation in the Veteran's hands due to the arthritis would preclude hand use as might be necessary for any work-related activity.  The Veteran is notably not service connected for his rheumatoid arthritis, with that service connection claim denied most recently by the Board in December 2009.  

Upon a May 2006 VA examination for compensation purposes the Veteran's history of Naval work around ships in service was noted, and the examiner opined that it was as likely as not that the Veteran's respiratory disorder included asbestosis.  The examiner further opined that the Veteran had a residual effect of hypersensitivity pneumonitis as a possible side effect of immunotherapy that had been administered for severe  rheumatoid arthritis.  The examiner also noted a history of multiple environmental allergies, and assessed that it was "highly possible that he had allergic response to inhalation of a variety of organic dusts to cause an interstitial granulomatous disease."  Regarding these assessments, the Board  notes that it is sufficient for purposes of the Board's adjudication to observe that the full extent of the Veteran's restrictive lung disease has been service connected, including any asbestosis and other interstitial fibrosis as well as  granulomatosis.  

Chest x-rays reviewed at that May 2006 examination showed vague nodular densities in the right upper and left lower lung fields.  A July 2005 pulmonary function test was reviewed showing an FVC of 50 percent of predicted.  DLCO was 67 percent of predicted.  The examiner noted that these studies showed deterioration with worsening restriction of lung volumes.  The examiner diagnosed restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis.   The examiner noted that there was no evidence of cor pulmonale or pulmonary hypertension.  However, the examiner also noted that the Veteran could not inhale fast or deep enough for adequate diffusion results, so that FIVC was not reported.  At the Veteran's request, bronchodilation was not administered.

Pulmonary function tests conducted at a private medical facility in January 2007 revealed FVC of 45 percent of predicted pre-bronchodilator and 45 percent of predicted post-bronchodilator, and also revealed DLCO of 70 percent of predicted.  An assessment was of a restrictive ventilatory defect.  

Upon a VA hospitalization for pneumonia from December  7 to December 15 of 2009, a chest CT scan revealed two areas of significant consolidation, subpleural bullous disease, and left upper lobe infiltrates of pneumonia.  A noted potential complication was the Veteran's immunosuppressive therapy for rheumatoid arthritis.  Hospitalization treatment records noted symptoms of pneumonia, as well as recovery with treatment.  Significant complications or debilitation were not noted to develop as related to the Veteran's service-connected restrictive pulmonary disease.  

Upon a private heart and lung center ambulatory care evaluation in January 2009, listed pulmonary function testing results did not include FVC or DLCO. The examiner noted the presence of an obstructive pattern (in addition to the restrictive lung disease) that was not seen previously, and recommended an Albuterol inhaler to be used as need.  

At the same private facility in November 2009, the veteran's history of interstitial fibrosis with necrotizing granulomatous disease shown by lung biopsy in 1991 was noted.  The Veteran was noted to have stable pulmonary functions currently, with his primary difficulties consisting of back pain and joint pain due to Lyme's disease and rheumatoid arthritis.  The examiner noted that the Veteran had equal chest expansion with no use of accessory muscles for respiration and no audible crackles or wheezes.  Decreased breath sounds were noted bilaterally.  Pulmonary function testing showed FVC of 58 percent of predicted.  The examiner noted that the Veteran's severe obstructive lung pattern with accompanying restriction was essentially unchanged in the past year.  There was no evidence of exertional hypoxemia, as demonstrated by a six-minute walking test with O2 saturation of 93 percent at the end of this period, as compared to 95 percent saturation at rest.  

The Veteran received VA respiratory treatment and hospitalization in December 2009 initially for complaints of weight loss, cough, fever, and decreased energy of one week duration.  A chest CT revealed new pneumonic infiltrate in the left upper lobe, as well as two areas of consolidation, with also observed chronic obstructive pulmonary disease (COPD) and subpleaural bullous disease characterized by scattered stable pulmonary nodules.  The Veteran received in-patient treatment for the pneumonic infection.  A question of atypical infection was raised based on the Veteran's immunosuppression for treatment of rheumatoid arthritis.  

The Veteran also received multiple VA treatments in December 2009 addressing a need for bronchodilator therapy for obstructive lung disease and bronchospasm.  

Upon VA examination for compensation purposes in February 2010 the Veteran reported a history of wheezing and dyspnea.  The examiner found no evidence of right ventricular hypertrophy, congestive heart failure, cor pulmonale, or pulmonary hypertension.  His heart rhythm was regular.  A Bruce protocol produced a peak workload of 6.5 METs, with maximal heart rate 80 percent of predicted.  Pulmonary findings included rhonchi, crackles, decreased breath sounds, and prolonged expiration on the right, and rhonchi and crackles on the left.  Velcro-type rales were present at the lung bases bilaterally.  There was no chest wall scarring or deformity.  X-rays revealed scattered fibrotic changes throughout both lungs, though with no infiltrates, masses, or effusion.  The examiner assessed scattered fibrotic changes, and diagnosed asbestosis.  The examiner concluded that associated functional effects were present including lack of stamina, weakness, and fatigue, but with no effect on activities of daily living.  

Pulmonary function testing in February 2010 revealed an FVC of 63 percent of predicted pre-bronchodilator and 72 percent of predicted post-bronchodilator.  The examiner noted that diffuse lung capacity testing could not be administered because the Veteran coughed throughout the test and could not inhale fast or deep enough for accurate diffusion testing.  The examiner assessed a moderate obstructive lung defect, with confirmation of this defect by decreased flow rate at peak flow.  

The claims file contains additional private treatment records over the past decade for the Veteran's respiratory disorder at a heart and lung center.  Relevant readings for rating purposes from this provider were as follows:  

April 1999	PFT:  pre-bronchodilator FVC of 51% predicted

May 2000	PFT:  pre-bronchodilator FVC of 37% predicted, DLCO of 60% predicted

May 2001	PFT:  pre-bronchodilator FVC of 47% predicted

June 2001	PFT:  pre-bronchodilator FVC of 47% predicted

June 2002	PFT:  pre-bronchodilator FVC of 30% predicted, DLCO (SB) of 67% predicted

July 2003	PFT:  pre-bronchodilator FVC of 53% predicted, DLCO (SB) of 62% predicted

July 2004	PFT:  pre-bronchodilator FVC of 63% predicted, DLCO (SB) of 61% predicted; post-bronchodilator FVC of 60% predicted. 

July 2005	PFT:  pre-bronchodilator FVC of 50% predicted, DLCO (SB) of 67% predicted; post-bronchodilator FVC of 49% predicted. 


The private findings appear reasonably consistent with those of VA examiners for the applicable rating intervals.
 
The Board will not hazard to speculate on the reasons for the improvement in FVC readings, but the chronologic record of PFTs does show an improvement over the rating period, and in fact shows improvement since prior to the rating period.  Notably, had the Veteran been service connected between 2000 and 2002, private FVC readings from that interval would have warranted a 100 percent disability evaluation.  However, the rating intervals at issue are those beginning from the date of service connection of November 3, 2005.  From that date up until prior to the Veteran's February 19, 2010, VA examination for compensation purposes, FVC readings have been in the 50 to 64 percent predicted range, and DLCO (SB) readings (when obtained) have not been worse than 40 percent of predicted, warranting a 60 percent disability rating on that basis.  However, changes in lung functioning over the rating period, including development of an apparently unrelated obstructive lung disease, have resulted in improvement in post-bronchodilator functioning.  Rating, as appropriate, based on post-bronchodilator functioning where improvement is shown with bronchodilator, the Veteran's FVC reading on February 19, 2010, was in the 65-74 percent of predicted range, warranting only a 30 percent evaluation under the applicable code for interstitial lung disease, with DLCO (SB) not then obtainable due to the Veteran's coughing.  Diagnostic Code 6833.   

Cor pulmonale, pulmonary hypertension, and requiring of outpatient oxygen therapy were not present over the entire rating period from November 3, 2005, up  to the present, as supported by findings upon May 2006 and February 2010 VA examinations for compensation purposes, and by the absence of contrary findings within VA or private treatment records.   Hence, higher initial ratings on any of those basis is not warranted.  Diagnostic Code 6833.   

While the Veteran may well object to the findings on pulmonary function studies, his lay opinion cannot ultimately serve to support a claim for a higher evaluation for his lung disorder where, as here, the lung disorder is rated based on technical findings on medical testing, which is necessarily not amenable to lay opinion.  Put another way, the Veteran's opinions are not cognizable as evidence of respiratory disability supportive of a higher disability rating, where, as here, the rating code bases ratings on numerical findings upon pulmonary function studies which require interpretation by a medical professional and are not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).

With the medical evidence from VA and private sources is substantially in accord and consistent in revealing levels of pulmonary functioning over applicable periods, the Board duly considers all evidence presented and finds that the evidence preponderates against higher initial disability evaluations than the 60 percent rating assigned for the interval from November 3, 2005, through February 18, 2010, and than the 30 percent rating assigned for the interval beginning February 19, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6833.     

The Board has considered staged ratings for the initial rating period at issue, but finds that the evidentiary record presents no interval of greater severity of disability associated with the Veteran's service-connected lung disorder to support an interval of higher disability rating than the ratings already assigned.  Thus, the Board concludes that additional staged ratings for this disorder are not warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  Further, because the preponderance of the evidence is against the claim for a higher disability rating than that assigned for the entire initial rating period beginning from November 3, 2005, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported difficulty breathing and shortness of breath.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.  The Board notes that the VA examiners conducted pulmonary function tests in accordance with the rating schedule and the Board has also considered the Veteran's lay statements addressing his restrictive lung disease.

While the Board notes that the Veteran has reportedly been on disability retirement since the early 1990s, and hence inclusive of the entire initial rating period at issue, the weight of the evidence, including the November 1991 letter from private treating physician C.W. is to the effect that the Veteran is principally unemployable due to his rheumatoid arthritis of multiple joints, which precludes productive use of many functional parts, particularly the Veteran's hands.  The weight of the evidence is against the Veteran's service-connected restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis resulting in such considerations as prolonged periods of hospitalization or marked interference with employment, as to warranted either a total disability rating based on unemployability or referral for extraschedular consideration for any initial rating interval the subject of this appeal.  38 C.F.R. §§ 3.321(b), 4.16(a),(b) (2010).  


ORDER

A higher initial disability rating than the 60 percent assigned for the interval from November 3, 2005, through February 18, 2010, for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, is denied.

A higher initial disability rating than the 30 percent assigned for the interval beginning February 19, 2010, for restrictive pulmonary disease with interstitial fibrosis and biopsy of necrotizing granulomatosis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


